Case 0:04-cv-60573-FAM Document 2883 Entered on FLSD Docket 03/16/2021 Page 1 of 4




                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                    Fort Lauderdale Division

                               Case Number: 04-60573-CIV-MORENO

   SECURITIES AND EXCHANGE
   COMMISSION et al.,

                  Plaintiff,
   vs.

   MUTUAL BENEFITS CORP. et al.,

               Defendants.
   _________________________________________/

     ORDER ADOPTING MAGISTRATE JUDGE’S SUPPLEMENTAL REPORT AND
   RECOMMENDATION AND GRANTING IN PART AND DENYING IN PART MOTION
         TO COMPEL LITAI TO PROVIDE THE TRUST WITH ITS DATA

          THE MATTER was referred to the Honorable Jared M. Strauss, United States Magistrate

   Judge, for a Report and Recommendation on Trustee's Motion to Compel Litai to Provide the

   Trust with its Data, filed on May 27, 2020. The Magistrate Judge filed a Report and

   Recommendation (D.E. 2830) on November 25, 2020 and a Supplemental Report and

   Recommendation (D.E. 2871) filed on February 22, 2021. The Court has reviewed the entire

   file and record. The Court has made a de novo review of the issues and notes that the parties have

   not filed objections to the Magistrate Judge’s Supplemental Report and Recommendation, which

   addresses the issues present in the motion and the objections to the initial Report and

   Recommendation. Accordingly, it is

          ADJUDGED that United States Magistrate Judge Jared M. Strauss’s Supplemental

   Report and Recommendation is AFFIRMED and ADOPTED. Because the Court is adopting

   the Supplemental Report (D.E. 2871), the recommendations contained in the initial Report and

   Recommendation (D.E. 2830) are moot. Accordingly, it is
Case 0:04-cv-60573-FAM Document 2883 Entered on FLSD Docket 03/16/2021 Page 2 of 4




          ADJUDGED that the Trustee's Motion to Compel Litai to Provide the Trust with its Data

   is GRANTED in part and DENIED in part. Specifically, it is

          ADJUDGED that the motion to compel is GRANTED to the extent that the Trustee

   seeks a declaratory judgment affirming that the Trust owns the Data pertaining to the “Policy

   Files” that the Receiver transferred to the Trust pursuant to the Transaction Documents (D.E.

   2266 at 7) that effectuated the disposition of receivership assets in this case. The Court renders a

   declaratory judgment as follows:

           i.      On April 3, 2009, the Court entered its Order Granting Receiver’s Motion for

                   Entry of Order Approving Purchase Agreement and Bidding Procedures with

                   Respect to Sale of VSI Business (“Order”). (DE 2267).

           ii.     The Order approved Transaction Documents, which implemented a structure for

                   the continued maintenance and processing of life insurance policies known as

                   Keep Policies through the creation of a Trust with a Trustee who would acquire

                   the ownership and nominal beneficial interest in the Keep Policies. (DE 2266 at

                   4-7).

           iii.    The Order further approved, as part of the Transaction Documents, a Servicing

                   Agreement providing for the Servicer to manage the portfolio of Keep Policies

                   and the Policy Files. (DE 2266-3 at 1).

           iv.     On December 14, 2009, the Court entered its Order Granting Receiver’s Motion

                   for Entry of “Sale of Assets, Servicing and Transfer Order” (“Final Judgment in

                   the Receivership Action for Maintenance of the Keep Policies”). (DE 2367).

           v.      The Final Judgment in the Receivership Action for Maintenance of the Keep

                   Policies vested the Trustee with all claims, options, privileges, right, title and



                                                    2
Case 0:04-cv-60573-FAM Document 2883 Entered on FLSD Docket 03/16/2021 Page 3 of 4




                  interest in, to and under the Trust Assets, free and clear of all Encumbrances.

          vi.     The Final Judgment in the Receivership Action for Maintenance of the Keep

                  Policies further approved the entering into of the Mutual Benefits ‘Keep Policy’

                  Trust Agreement (DE 2540-1) between the Receiver and the Trustee, which

                  defines Trust Assets as Policies, the Policy Files and the Trust Cash.

          vii.    The Policy Files are defined as follows:

                  [A]ll files, documents, instruments, papers, correspondence, communications,
                  books and records (including all originals thereof) evidencing or otherwise
                  relating to the Keep Policies, whether in physical, electronic or other form or
                  medium, including, without limitation, (i) the Keep Policies and all
                  correspondence relating thereto, (ii) all information and records with respect to
                  the health status and whereabouts of each insured under a Keep Policy, (iii) all
                  accounting records, including the accounting and bookkeeping records incident
                  to the ownership, premium payments and receipts and distributions of proceeds
                  with respect to each Keep Policy made to or received from the insurance
                  companies that issued the Keep Policies, (iv) all documents and instruments
                  executed and/or delivered by or to Seller, a Receivership Entity, each Keep
                  Policy Investor and any Third Party Beneficiary, an insured, a viator or any other
                  Person in respect of a Keep Policy, or the direct or indirect acquisition,
                  ownership or disposition thereof by Seller, any Receivership Entity, Keep Policy
                  Investor or any Third Party Beneficiary (collectively, the “Policy Files”),
                  provided that, Policy Files shall not include any attorney-client or other
                  privileged communication between the Receiver as Seller or any Receivership
                  Entity and their respective attorneys or accountants.

          viii.   Furthermore, the content of the Policy Files has necessarily evolved since Final

                  Judgment in the Receivership Action for Maintenance of the Keep Policies by

                  virtue of the Servicer’s management of the Policy Files pursuant to the Servicing

                  Agreement, and includes data that is in electronic form and stored on the

                  Servicer’s systems. (DE 2809-14).

          ix.     Accordingly, it is hereby ORDERED AND ADJUDGED that the Trustee is

                  vested with all claims, options, privileges, right, title and interest in, to and under

                  the Policy Files, free and clear of all Encumbrances, to include changes in the


                                                    3
Case 0:04-cv-60573-FAM Document 2883 Entered on FLSD Docket 03/16/2021 Page 4 of 4




                    Policy Files since Final Judgment in the Receivership Action for Maintenance of

                    the Keep Policies and all historical information with respect thereto, including

                    data pertaining to the Policy Files that is in electronic form and stored on the

                    Servicer’s systems. It is also


          ADJUDGED that the Motion to Compel be DENIED to the extent that the Trustee seeks

   Injunctive Relief in the form of an Order compelling Litai Assets, LLC to provide the Trust with

   its data in a usable, industry standard format.

          DONE AND ORDERED in Chambers at Miami, Florida, this 16th of March 2021.




                                          ______________________________________
                                                FEDERICO A. MORENO
                                                UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   United States Magistrate Judge Jared M. Strauss

   Counsel of Record




                                                     4
